              Case 3:20-mj-00548-BN Document 1 Filed 06/04/20                         Page 1 of 10 PageID 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                             for the
                                                                                                                   FILED
                                                Northern District of __________
                                             __________              Texas                                    June 4, 2020
                                                                                                          KAREN MITCHELL
                  United States of America                      )                                     CLERK, U.S. DISTRICT COURT
                             v.                                 )
                                                                )      Case No.
                   DEMONTE KELLY (1)                            )                  3:20-MJ-548-BN
                   LEJAEL RUDLEY (2)                            )
                                                                )
                                                                )
                          Defendant(s)


                                             CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                May 31, 2020                 in the county of                 Dallas               in the
     Northern          District of        Texas             , the defendant(s) violated:

            Code Section                                                  Offense Description
18 U.S.C. § 922(u)                                 Theft from a Federal Firearms Licensee

18 U.S.C. § 922(j)
                                                   Possession of Stolen Firearms




         This criminal complaint is based on these facts:
See attached Affidavit of SA Robert Gardner.




         ✔ Continued on the attached sheet.
         u


                                                                                            Complainant’s signature

                                                                                          Robert Gardner, SA, ATF
                                                                                             Printed name and title


$JHQWVZRUQDQGVLJQDWXUHFRQILUPHGYLDUHOLDEOHHOHFWURQLFPHDQVSXUVXDQWWR)HG5&ULP3
                                                                        DQWWR)HHG
                                                                                  G5&ULP3
        June 4, 2020
Date:
                                                                                               Judge’s signature

City and state:           Dallas, Texas                                   DAVID L. HORAN, U.S. Magistrate Judge
                                                                                             Printed name and title
    Case 3:20-mj-00548-BN Document 1 Filed 06/04/20              Page 2 of 10 PageID 2



                                        AFFIDAVIT

        I, Robert Gardner, having been duly sworn do depose and state the following:

       1.     I, Robert Gardner, am a Special Agent with the Bureau of Alcohol, Tobacco,

Firearms and Explosives (ATF). I have been employed with the ATF since June 2018. I

am presently assigned to the Dallas Field Division, in Dallas, Texas. As such, I am an

“investigative or law enforcement officer” of the United States within the meaning of 21

U.S.C. § 878(a). I was previously employed with the United States Border Patrol. I

worked as Patrol Agent, Riverine Agent, and on various narcotics interdiction teams

during the five (5) years I was employed with the United States Border Patrol. During my

law enforcement career, I have received specialized training from various federal and state

law enforcement agencies.


       2.     As a result of my training and experience as an ATF agent, I am familiar

with federal criminal laws and know that it is a violation of 18 U.S.C. § 922(u), for any

person to steal or unlawfully take or carry away from the person or the premise of a

person who is licensed to engage in the business of importing, manufacturing, or dealing

in firearms, any firearm in the licensee’s business inventory that has been shipped or

transported in interstate or foreign commerce. I also know it is a violation of 18 U.S.C. §

922(j) for any person to receive, possess, conceal, store, barter, sell, or dispose of any

stolen firearm or stolen ammunition, or pledge or accept as security for a loan any stolen

firearm or stolen ammunition, which is moving as, which is a part of, which constitutes, or

which has been shipped or transported in, interstate or foreign commerce, either before or
    Case 3:20-mj-00548-BN Document 1 Filed 06/04/20               Page 3 of 10 PageID 3



after it was stolen, knowing or having reasonable cause to believe that the firearm or

ammunition was stolen.

       3.     DFW Gun Range is a Federal Firearms Licensee assigned Federal Firearms

License number 5-75-113-07-2G-04361. DFW Gun Range is located at 1607 West

Mockingbird Lane, Dallas, Texas. which is in the Northern District of Texas.

       4.     As set forth in this affidavit, there is probable cause to believe that Demonte

Kelly, B/M, DOB XX/XX/2001, and Lejael Rudley, B/M, DOB XX/XX/2000 have

committed violations of 18 U.S.C. § 922(u), and 18 U.S.C. § 922(j). The information in

this affidavit is based on my personal knowledge and information provided to me by other

law enforcement officers and others, considered credible persons. Because this affidavit is

provided for the limited purpose of establishing probable cause to secure an arrest warrant,

via criminal complaint, the information contained herein is not a complete statement of all

the facts related to this case. I have set forth only those facts that I believe are necessary

to establish probable cause that Demonte Kelly and Lejael Rudley have committed

violations of 18 U.S.C. § 922(u), Theft from a Federal Firearms Licensee; and 18 U.S.C. §

922(j), Possession of Stolen Firearms.

                                      BACKGROUND

       5.     On May 31, 2020, at approximately 1:41 a.m., three unidentified black male

pried open the side entrance of DFW Gun Range, located at 1607 Mockingbird Lane,

Dallas, Texas. Upon entry into the establishment, one suspect immediately proceeded to

grab several rifles posted on the wall and the other two suspects smashed glass cases for

various handguns. A total of 43 handguns of varying calibers and three (3) rifles were
    Case 3:20-mj-00548-BN Document 1 Filed 06/04/20            Page 4 of 10 PageID 4



stolen and the theft transpired in a span of approximately 80 seconds. The suspects exited

through the same side door and walked or jogged across Oakbrook Boulevard, Dallas,

Texas, in a northwesterly direction.

       6.     A review of surveillance video revealed one black male suspect had white

gloves and was wearing a gray hoodie, black sweatpants and black Nike shoes with a

white “Swoosh” sign. The second black male suspect was wearing a maroon hoodie,

gray–torn jeans, black Nike shoes with a white “Swoosh” sign, black mask, and an

assorted color backpack and carrying a dark blue bag. The third black male suspect was

wearing a black sweater, black pants, and black Nike shoes with large, white letters

spelling “AIR” (possibly Nike Air Uptempo design) and was holding a blue bag.

       7.     Firearms stolen from the DFW Gun Range that were in the business’s

inventory are listed as:

               a.     Ruger, LCP2, .380 caliber pistol, serial number (S/N) 380507503;

               b.     Ruger, LCP2, .380 caliber pistol, S/N 380507496;

               c.     Heckler and Koch, HK45 TAC, .45 caliber pistol, S/N HKU-

                      047769;

               d.     Heckler and Koch, HK45, .45 caliber pistol, S/N HKU-021617;

               e.     Smith and Wesson, M&P 15-22, .22 caliber rifle, S/N HCD4734;

               f.     Glock, 44, .22 caliber pistol, S/N ADPR626;

               g.     Glock, 41, .45 caliber pistol, S/N ADXN963;

               h.     Glock, 35, .40 caliber pistol, S/N BLHT877;

               i.     Glock, 41, .45 caliber pistol, S/N YWE227;
Case 3:20-mj-00548-BN Document 1 Filed 06/04/20       Page 5 of 10 PageID 5



        j.    SCCY, CPX-2, 9mm pistol, S/N 901733;

        k.    SCCY, CPX-2, 9mm pistol, S/N 901728;

        l.    Sig Sauer, 365, 9mm pistol, S/N 66A823343;

        m.    Canik, TP-9, 9mm pistol, S/N 20BC13120;

        n.    CZ, 97BD, .45 caliber pistol, S/N D102645;

        o.    CZ, P-10, 9mm pistol, S/N C948636;

        p.    CZ, P-10, 9mm pistol, S/N D185135;

        q.    CZ, 75 B, 9mm pistol, S/N D187346;

        r.    Walther, PPQ M2, 9mm pistol, S/N FCW8175;

        s.    Troy, Carbine, 5.56mm rifle, S/N DSE003806;

        t.    Sig Sauer, 224, .40 caliber pistol, S/N 50E003389;

        u.    Sig Sauer, 224, .40 caliber pistol, S/N 50E002212;

        v.    Sig Sauer, 224, .40 caliber pistol, S/N 50E002984;

        w.    Sig Sauer, 229 Legion, 9mm pistol, S/N 55B090740;

        x.    Sig Sauer, 1911 SUB TAR, .45 caliber pistol, S/N: 54B079201;

        y.    Smith & Wesson, M&P, 9mm pistol, S/N JDU4835;

        z.    Smith & Wesson, M&P, 9mm pistol, S/N JDU1341;

        aa.   Smith & Wesson, M&P, 9mm pistol, S/N JDX0519;

        bb.   Smith & Wesson, M&P, .380 caliber pistol, S/N NFK1580;

        cc.   Smith & Wesson, M&P, 9mm pistol, S/N JDP5111;

        dd.   Smith & Wesson, M&P 45, .45 caliber pistol, S/N NFE7398;

        ee.   Smith & Wesson, M&P 45 Shield, .45 caliber pistol, S/N JCN1442;
    Case 3:20-mj-00548-BN Document 1 Filed 06/04/20            Page 6 of 10 PageID 6



              ff.    Smith & Wesson, M&P 45 Shield, .45 caliber pistol, S/N:

                     HXE7370;

              gg.    Springfield, Aficionado, .45 caliber pistol, S/N NM531012;

              hh.    FN Herstal, 509 Tactical, 9mm pistol, S/N GKS0080219;

              ii.    FN Herstal, FN45 Tactical, .45 caliber pistol, S/N FX3U133070;

              jj.    FN Herstal, 509 Tactical, 9mm pistol, S/N GKS0080342;

              kk.    FN Herstal, 503, 9mm pistol, S/N CV006942;

              ll.    DPMS, A-15, 5.56mm rifle, S/N F006675;

              mm. Walther, PPQ M2, 9mm pistol, S/N FCY3689;

              nn.     Ruger, LCP2, .380 caliber pistol, S/N 380348353;

              oo.     Ruger, LCP2, .380 caliber pistol, S/N 380348122;

              pp.     Ruger, Mark IV, .22 caliber pistol, S/N 500212028;

              qq.     Kimber, Royal II, .45 caliber pistol, S/N K473238;

              rr.    Springfield, XDE, 9mm pistol, S/N AT112492; and

              ss.    Heckler and Koch, P30, .40 caliber pistol, 219-021623.

                                    INVESTIGATION

       8.     With no substantial leads being developed, the ATF issued a press release

regarding the FFL burglary and a reward was offered for information leading to the arrest

of the suspects responsible. As a result of the press release, the ATF and Dallas Police

Department (DPD) received a credible lead in the investigation. According to this tip, one

of the burglars from the DFW Gun Range burglary was identified as Demonte Kelly.
    Case 3:20-mj-00548-BN Document 1 Filed 06/04/20             Page 7 of 10 PageID 7



       9.      On June 3, 2020, using information obtained through the press release, DPD

officers were able to locate Demonte Kelly at the Romantic Inn and Suites, 8504 South

Central Expressway, Dallas, Texas. DPD officers Mark Gonzalez and Andre Sikes spoke

to the manager of the premises. The manager identified Demonte Kelly by a photograph

provided by the officers and stated that Demonte Kelly was staying in room number 225.

Officers Gonzalez and Sikes, while conducting surveillance on room 225, observed

Demonte Kelly walking between adjoining rooms number 223 and 225. Two other

individuals, later identified as Lejael Rudley and S.J., were observed by the officers

interacting with Demonte Kelly. Officers Gonzalez and Sikes observed Demonte Kelly,

Lejael Rudley, and S.J. enter and exit room numbers 225 and 223 multiple times.

       10.     At approximately 12:30 p.m., Officers Gonzalez and Sikes observed

Demonte Kelly, Lejael Rudley, and S.J. walk to a red Jeep with a paper license plate.

Demonte Kelly was observed driving the vehicle as it left the parking lot of the premises.

       11.     The red Jeep’s paper license plate was run through the Texas Department of

Motor Vehicles registration database, and the vehicle information associated to the paper

plate it to be a 2010 Hyundai vehicle registered to Demonte Kelly’s brother. ATF Task

Force Officer Kevin Whitworth conducted surveillance on the vehicle until a marked DPD

unit was able to conduct a traffic stop at the 6400 block of Great Trinity Forest in Dallas,

Texas. Demonte Kelly was taken into law enforcement custody by the DPD for multiple

traffic violations.
    Case 3:20-mj-00548-BN Document 1 Filed 06/04/20              Page 8 of 10 PageID 8



         12.      During an inventory of the red Jeep, DPD officers found a small backpack in

the rear cargo area of the vehicle. The backpack contained a SCCY, CPX-2, 9mm pistol,

S/N 901728, one of the firearms stolen from the DFW Gun Range.

         13.      ATF Special Agent Jordan Klutka and ATF Task Force Officer John Brow

conducted an interview with Demonte Kelly at the DPD Headquarters. Demonte Kelly

was read his Miranda rights and agreed to speak with the federal agents. Demonte Kelly

admitted to burglarizing the DFW Gun Range and stated that he was responsible for the

theft of six firearms. Additionally, when agents showed Demonte Kelly a picture from

the surveillance video outside of DFW Gun Range, Demonte Kelly identified himself in

the picture. Demonte Kelly admitted to selling one of the firearms to an unknown person.

Additionally, Demonte Kelly also gave written consent to search his room, room number

225, at the Romantic Inn and Suites located at 8504 South Central Expressway, Dallas,

Texas.

         14.      During the consent search of room number 225, the following stolen

firearms were found:

               1. Smith & Wesson, M&P 15-22, .22 caliber rifle, S/N HCD4734;

               2. CZ, P-10, 9mm pistol, S/N C948636;

               3. Sig Sauer, 365, 9mm pistol, S/N 66A823343; and

               4. Glock, 44, .22 caliber pistol, S/N ADPR626.

Additionally, located in room number 225, were 76 rounds of assorted ammunition along

with a quantity of crack cocaine packaged for distribution in multiple baggies.
    Case 3:20-mj-00548-BN Document 1 Filed 06/04/20             Page 9 of 10 PageID 9



       15.    ATF Special Agent Jordan Klutka and ATF Task Force Officer John Brow

conducted an interview of Lejael Rudley at the DPD Headquarters. Lejael Rudley was

read his Miranda rights and agreed to speak with the agents. Lejael Rudley admitted to

burglarizing the DFW Gun Range and stated that he was responsible for the theft of the

firearms. Lejael Rudley also gave written consent to search his room, room number 223,

at the Romantic Inn and Suites.

       16.    During the consent search of room number 223, a FN Herstal, FN45

Tactical, .45 caliber pistol, S/N FX3U133070, was recovered from the room. This firearm

is also one of the firearms that was stolen from the DFW Gun Range on May 31, 2020.

                                       CONCLUSION

       17.    Based on the aforementioned facts herein, I respectfully submit that there is

probable cause to believe that on or about May 31, 2020, Demonte Kelly and Lejael

Rudley knowingly committed violations of 18 U.S.C. § 922(u), Theft from a Federal

Firearms Licensee; and 18 U.S.C. § 922(j), Possession of Stolen Firearm, in the Dallas

Division of the Northern District of Texas. Accordingly, I request that the Court issue

warrants for their arrests for these federal offenses.


                                               ___________________
                                            _________________________

                                                    Robert Gardner
                                                    Special Agent, ATF
  Case 3:20-mj-00548-BN Document 1 Filed 06/04/20          Page 10 of 10 PageID 10




      Agent sworn and signature confirmed via reliable electronic means, pursuant to Fed.
R. Crim. P. 4.1 on this _____
                          4th day of June 2020.

                                               ___________________________
                                               DAVID L. HORAN
                                               United States Magistrate Judge
                                               Northern District of Texas
